

Global Axcess Corp
Net Enterprise Value Special Transaction Plan
Plan Document


Plan Purpose


The following is a description of the Global Axcess Corp (the “Company”) Net
Enterprise Value Special Transaction Plan (the “Plan”). The purpose of the Plan
is to:


 
·
Align Plan participants interests with that of the shareholders of the Company



 
·
Motivate participants to accomplish specific goals and provide significant
rewards for high-level performance



 
·
Retain experienced and tenured executives



Plan Performance Period


The Performance Period under the Plan shall be from January 1, 2010 to December
31, 2011.


Eligible Participants


The Compensation Committee (the “Compensation Committee”) of the Board of
Directors (the “Board”) has determined that the following executive and other
officers of the Company are eligible to participate (each, a “Participant”) in
the Plan: 1) George A. McQuain, Chief Executive Officer; 2) Michael J. Loiacono,
Chief Financial Officer; 3) Sharon M. Jackson, Corporate Secretary, 4) OPEN for
future allocation.


Plan Structure


Pay outs under the Plan are based upon Net Enterprise Value inclusive of
Corporate Debt.  Corporate Debt is the principal balances, both short-term and
long-term, for the following balance sheet categories:


 
1.
Notes payable - related parties



 
2.
Note payable



 
3.
Senior lenders' notes payable



 
4.
Capital lease obligations



Examples of Net Enterprise Value:


 
(i)
If the total purchase price of the Company is $28 million and INCLUDES
assumption of the Corporate Debt and the Corporate Debt at the time of the
purchase is $10 million, then the Net Enterprise Value would be $28 million.



 
(ii)
If the total purchase price of the Company is $28 million and DOES NOT include
assumption of the Corporate Debt and the Corporate Debt at the time of the
purchase is $10 million, then the Net Enterprise Value would be $18 million.



Approved at GAXC Board of Directors Mtg – 3/31/10
 
Page 1 of 3


 
 

--------------------------------------------------------------------------------

 

The following chart sets forth the Net Enterprise Value targets and the
corresponding management pay-outs of the Plan:


Net
Enterprise
Value
 
Total % to
Management
Team
 
Total $ to
Management
Team
 
George A.
McQuain
 
Michael J.
Loiacono
 
Sharon M.
Jackson
 
OPEN
                          
$10,000,000 -
$17,500,000
 
2%
 
$200,000 -
$350,000
 
50%
$100,000 -
$175,000
 
25%
$50,000 –
$87,500
 
12.5%
$25,000 -
$43,750
 
12.5%
$25,000 -
$43,750
                         
$17,500,001 -
$25,000,000
 
2.5%
 
$437,500 -
$625,000
 
50%
$218,750 -
$312,500
 
25%
$109,375 –
$156,250
 
12.5%
$54,688 -
$78,125
 
12.5%
 $54,688 -
$78,125
                         
$25,000,001 -
$28,000,000
 
3%
 
$750,000 -
$840,000
 
50%
$375,000 -
$420,000
 
25%
$187,500 -
$210,000
 
12.5%
$93,750 -
$105,000
 
12.5%
$93,750 -
$105,000
                         
$28,000,001 -
$30,000,000
 
3.5%
 
$980,000 -
$1,050,000
 
50%
$490,000 -
$525,000
 
25%
$245,000 -
$262,500
 
12.5%
$122,500 -
$131,250
 
12.5%
$122,500 -
$131,250
                         
$30,000,001 -
$35,000,000
 
4%
 
$1,200,000 -
$1,400,000
 
50%
$600,000 -
$700,000
 
25%
$300,000 -
$350,000
 
12.5%
$150,000 -
$175,000
 
12.5%
$150,000 -
$175,000
                         
>$35,000,001
 
5%
 
$1,750,000 +
 
50%
$875,000 +
 
25%
$437,500 +
 
12.5%
$218,750 +
 
12.5%
$218,750 +



Payouts Under the Plan


All payouts under the Plan are subject to the approval of the Compensation
Committee.  After approval by the Compensation Committee, all payouts of
incentive bonus hereunder shall be paid during the period beginning March
1,  2012 and ending June 30, 2012.  Awards under the Plan are cash denominated.


Plan Administration


Plan Administrator.  The Compensation Committee will administer the Plan in
accordance with the provisions of the Plan.


Plan Duration.  The Compensation Committee reserves the right to amend, change
and/or terminate this Plan at any time, without prior notice.


No Employment Contract.  The Plan does not create, nor should it be construed to
constitute, a contract of employment between the Company and any
Participant.  Participation in the Plan does not create a right to continued
employment with the Company or any subsidiary or affiliate of the Company in any
capacity.


Payment Eligibility.  To be eligible for an incentive bonus payout, the
Participant must be employed by the Company at the time of payout, unless
otherwise approved by the Compensation Committee in its sole and absolute
discretion.
 
Approved at GAXC Board of Directors Mtg – 3/31/10
 
Page 2 of 3


 
 

--------------------------------------------------------------------------------

 

Plan Interpretation.  Any revisions to the Plan must be approved by the
Compensation Committee.  If there is any ambiguity as to the meaning of any
terms or provisions of the Plan, the Compensation Committee’s interpretation or
determination will be final and binding.  The altering, inflating and/or
inappropriate manipulation of performance/sales results or any other infraction
of recognized ethical business standards may subject the Participant to
disciplinary action up to and including termination of employment.  In addition,
any incentive compensation as provided by the Plan to which the Participant
would otherwise be entitled may be revoked.
 
General Conditions.  The Plan, and the transactions and payments hereunder
shall, in all respects, be governed by, and construed and enforced in accordance
with the laws of Duval County, Florida.  Each provision of the Plan is
severable, and if any provision is held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions shall not,
in any way, be affected or impaired thereby.
 
Compliance with Section 409A.  It is intended that the terms of this Plan,
including any ambiguous terms, be interpreted in a manner consistent with Code
Section 409A (‘Section 409A’).  Any provision that would cause this Plan, or any
payment hereunder, to fail to satisfy Section 409A shall have no force or effect
until amended to comply with Section 409A, which amendment may be retroactive to
the extent permitted by Section 409A.  Notwithstanding anything herein to the
contrary, in no event shall the Company be liable to Participant for, or with
respect to, any taxes, penalties, or interest which may be imposed upon
Participant pursuant to Section 409A.


Six-Month Delay.  If it is determined that (a) Participant is a ‘specified
employee,’ as defined in Section 409A(a)(2)(B)(i) and the regulations and other
guidance promulgated thereunder and any elections made by the Company in
accordance therewith, and (b) such payments constitute a distribution of
deferred compensation (within the meaning of Treasury Regulation Section
1.409A-1(b)) upon separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)), after taking into account all available
exemptions, then notwithstanding the timing of payment provided in this Plan, no
payment, distribution, or benefit under this Plan that constitutes a
distribution of deferred compensation and that would otherwise be payable during
the six (6) month period after Executive’s separation from service (within the
meaning of Treasury Regulation Section 1.409A-1(h)), will be made during such
six (6) month period, and any such payment, distribution or benefit will instead
be paid on the first business day after such six (6) month period.


Approved at GAXC Board of Directors Mtg – 3/31/10
 
Page 3 of 3


 
 

--------------------------------------------------------------------------------

 